DETAILED ACTION

This office action is in response to the remarks and amendments filed on 11/26/21.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections – minor informalities

Claim 1 is objected to because of the following informalities: the claim recites “the exhalation valve at elast partially disposed…”, for purposes of examination this has been interpreted as --- the exhalation valve at least partially disposed ---.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,960,494 to Gilliland et al. (“Gilliland”) in view of US Patent Application Publication 2014/0246024 to Cragg et al. (“Cragg”) and US Patent Application Publication 2009/0217459 to Rudolph.
Claim 1.  A pillow sized and configured to support a user in a face down or prone position (Gilliland, Fig. 2), the pillow sized and configured for accommodating a person with sleep apnea, the pillow being handheld and readily portable (Gilliland, Fig. 1), the pillow comprising: a receiving portion sized and configured to receive a face of a user (Gilliland, Fig. 1, #20); an air chamber (Gilliland, Fig. 3, air chamber is seen, unlabeled, between air conduits #25) in fluid communication with the receiving portion; an inhalation pathway (Gilliland, Figs. 3-4, #25 on right side) in fluid communication with the air chamber, the inhalation pathway allowing air to be inhaled by the user to enter the air chamber; and an exhalation pathway (Gilliland, Figs. 3-4, #25 on left side side) in fluid communication with the air chamber, the exhalation pathway allowing air exhaled by the user to exit the air chamber; an inhalation valve controlling air flow in the inhalation pathway, the inhalation valve allowing inhalation air to flow into the air chamber, the inhalation valve at least partially disposed in the inhalation pathway; and an exhalation valve controlling air flow in the exhalation pathway, the exhalation valve allowing air exhaled by the user to exit the air chamber,  the exhalation valve at least partially disposed in the exhalation pathway (Gilliland suggests that an air delivery system may be used with his pillow, as seen at #22 in Fig, 20, but does not teach details of the system; Gilliland does not teach inhalation and exhalation valves; Cragg teaches an air delivery system that includes an inhalation valve and an exhalation valve in Fig. 3A, #’s 28 and 30; Cragg teaches in paragraph [0328] that the airflow generator system may be positioned “within a pillow”, and further teaches in paragraph [0164] that inhalation and exhalation valves may be positioned at various locations, including “one or more valves may be positioned along or at one end of tube 156”; additionally Rudolph teaches a similar cushion apparatus which includes one-way valves disposed within an inhalation and an exhalation pathway seen at least at #’s 214 in Fig. 8; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air delivery system of Cragg into the pillow of Gilliland in order to provide air to a user in a prone position, since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results and because both Gilliland and Cragg teach or suggest such a combination; and additionally, it would have been obvious to provide a valve located within an inhalation pathway since both Cragg and Rudolph teach this feature, and the exact location of the valve would have been an obvious matter of design choice), the inhalation valve and the exhalation valve providing a positive end exhalation pressure (Cragg teaches a positive end exhalation pressure in at least paragraphs [0019]-[0020], [0028], and [0165]-[0166]).
Claim 2.  The pillow of Claim 1, further comprising one or more sensors coupled with the inhalation valve and/or the exhalation valve (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode; regarding the sensors being coupled with the inhalation and/or exhalation valves, anywhere along the air flow path is considered to be coupled with the inhalation and/or exhalation valves).
Claim 3.  The pillow of Claim 1, further comprising one or more sensors disposed inside the pillow, the one or more sensors configured to measure one or more of the following: respiratory rates, respiratory flow rates (Gilliland does not teach sensors, however Cragg teaches an airflow rate sensor in paragraph [0027]), flow patterns, breath sounds, oxygen levels, carbon dioxide levels, air pressure in the empty space near the nose and mouth, and/or temperature; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode).
Claim 4.  The pillow of Claim 1, further comprising a support portion disposed within the receiving portion (see tapered region of #20 in Gilliland Figs. 1 and 4).
Claim 5.  The pillow of Claim 1, positive end expiration pressure is between about 3 cm and about 5 cm water pressure (the use of positive pressure of the claimed range is a well-known technique for dealing with sleep apnea, and is discussed by Cragg in at least paragraph [0028]).
Claim 6.  The pillow of Claim 1 further comprising a recessed portion sized and configured to receive a portion of a neck of the user. (Gilliland, Fig. 1, #24).
Claim 7.  The pillow of claim 6, wherein a pressure in the air chamber is lower during inhalation of the user; and wherein a pressure in the air chamber is higher during exhalation of the user (In the combined apparatus of Gilliland and Cragg, it is inherent that air pressure in the air chamber is as claimed as a result of a user’s breathing).
Claim 8.  The pillow of claim 1, further comprising: a top pillow, the receiving portion disposed in an upper surface of the top pillow; and a base (Gilliland teaches a top pillow at #16 in Figs. 1-6, and a base at #14 in Fig. 4), the air chamber, the inhalation pathway, and the exhalation pathway at least partially disposed in the base (Gilliland, Fig. 4); wherein the top pillow and the base are selectively connected (Gilliland does not teach that the base and top pillow are detachable; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the top pillow detachable in order to clean it or to replace it when damaged, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); see MPEP §2144.04(V)(C)).
Claim 9.  The pillow of claim 1, further comprising one or more dampeners disposed in the inhalation pathway and one or more dampeners disposed in the exhalation pathway at least one of the one or more dampeners protruding into the inhalation pathway, at least one of the one or more dampeners protruding into the exhalation pathway (Cragg teaches a noise reducing member #914, seen in Figs. 42-49 and discussed in at least paragraph [0325])
Claim 10.  The pillow of claim 1, further comprising a supplemental gas pathway in fluid communication with the air chamber, the supplemental gas pathway allowing supplemental gas to enter the air chamber during use of the pillow (Applicant’s “supplemental gas pathway” is understood to be one of Applicant’s three gas inlets #’s 144a; Cragg teaches multiple air intake locations in Fig. 3A, including #30, and #’s 34, any of which can be considered to be a supplemental gas pathway).
Claim 11.  A pillow sized and configured to support a user in a face down or prone position (Gilliland, Fig. 2), the pillow sized and configured for accommodating a person with sleep apnea, the pillow being handheld and readily portable (Gilliland, Fig. 1 teaches a portable that is readily portable), the pillow comprising: a top pillow including an upper surface, a lower surface, and an exterior (Gilliland, Fig. 1), the top pillow comprising: a receiving portion disposed in an upper surface of the top pillow, the receiving portion sized and configured to receive a face of a user (Gilliland, Fig. 1, #16); and a base (Gilliland, Fig. 1, #14) connected to the top pillow, the base comprising: a chamber in fluid communication with the receiving portion (Gilliland, Fig. 3, air chamber is seen, unlabeled, between air conduits #25); one or more first openings in a first exterior portion of the base; a first pathway connecting the first openings and the chamber; one or more second openings in a second exterior portion of the base; a second pathway connecting the second openings and the chamber (Gilliland teaches first and second pathways at #25 in Fig. 4; first and second openings are seen at the ends of #’s 25 in Fig. 4); a first valve controlling airflow in the first pathway, the first valve at least partially disposed in the first pathway ; and a second valve controlling airflow in the second pathway, the second valve at least partially disposed in the second pathway (Gilliland suggests that an air delivery system may be used with his pillow, as seen at #22 in Fig, 20, but does not teach details of the system; Gilliland does not teach first and second, inhalation and exhalation valves; Cragg teaches an air delivery system that includes an inhalation valve and an exhalation valve in Fig. 3A, #’s 28 and 30; Cragg teaches in paragraph [0328] that the airflow generator system may be positioned “within a pillow”, and further teaches in paragraph [0164] that inhalation and exhalation valves may be positioned at various locations, including “one or more valves may be positioned along or at one end of tube 156”; additionally Rudolph teaches a similar cushion apparatus which includes one-way valves disposed within an inhalation and an exhalation pathway seen at least at #’s 214 in Fig. 8; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air delivery system of Cragg into the pillow of Gilliland in order to provide air to a user in a prone position, since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results and because both Gilliland and Cragg teach or suggest such a combination; and additionally, it would have been obvious to provide a valve located within an inhalation pathway since both Cragg and Rudolph teach this feature, and the exact location of the valve would have been an obvious matter of design choice).
Claim 12.  The pillow of Claim 11, further comprising: a recessed portion disposed in the upper surface of the top pillow, the recessed portion sized and configured to receive a neck of the user (Gilliland, Fig. 1, #24); and a support portion extending inwardly into the receiving portion, the support portion sized and configured to support a chin of the user (see tapered region of #20 in Gilliland Figs. 1 and 4; the tapered portion of Gilliland is capable of supporting a chin of a user).
Claim 13.  The pillow of Claim 11, wherein an inner portion of the receiving portion is at least partially aligned with and disposed parallel to an inner surface of the chamber (in view of Applicant’s disclosure, specifically paragraph [0022] and Fig. 1b, these limitations are understood to mean that there is a hole #112 that passes through both of Applicant’s layers 110 and 120, and the hole in each layer is aligned to form a single air chamber; this configuration can be seen in Gilliland Fig. 4).
Claim 14.  The pillow of Claim 11, wherein the first pathway allows inhalation air to flow to the user; wherein the first valve is at least partially disposed in the first pathway and disposed proximate the chamber; wherein the second pathway allows exhalation air to be vented from the chamber; and wherein the second valve is at least partially disposed in the second pathway and disposed proximate the chamber (Cragg teaches an apparatus with inhalation and exhalation valves; the inhalation and exhalation valves are inherently located on the inhalation and exhalation air flow pathways; see at least Figs. 5A-5B; regarding “proximate the chamber,” Cragg teaches in paragraph [0328] that the airflow generator system may be positioned “within a pillow”, and further teaches in paragraph [0164] that inhalation and exhalation valves may be positioned at various locations, including along or at the end of a tube).
Claim 15.  The pillow of Claim 11, further comprising: a sensor monitoring airflow through the first valve; and a communication system connected to the sensor (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode; regarding “a communication system,” Cragg paragraph [0181] teaches “a processor for receiving and processing signals to instruct air flow generator 24,” which is considered to be “a communication system”).
Claim 16.  The pillow of Claim 11, further comprising one or more sensors connected to the pillow, the sensors configured to detect attributes about the user during use of the pillow (Gilliland does not teach sensors, however Cragg teaches a similar device and teaches sensors, at least in paragraph [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the sensors of Cragg for the motivation stated by Cragg, that being to monitor and react to a user’s lack of breathing during a sleep apnea episode).
Claim 17.  The pillow of Claim 11, further comprising a third pathway sized and configured to provide supplemental gas to the user during use of the pillow, the third pathway at least partially disposed in the first pathway, the third pathway including a first end disposed at least proximate the first valve and a second end disposed at least proximate an exterior of the base  (Applicant’s “third pathway” is understood to be one of Applicant’s three gas inlets #’s 144a; Cragg teaches multiple air intake locations in Fig. 3A, including #30, and #’s 34, any of which can be considered to be a “third pathway”)
Claim 18.  The pillow of Claim 11, further comprising one or more dampeners disposed in the first pathway and one or more dampeners disposed in the second pathway (Cragg teaches a noise reducing member #914, seen in Figs. 42-49 and discussed in at least paragraph [0325]).
Claim 19.  The pillow of Claim 11, further comprising an alarm connected to the pillow, the alarm sized and configured to issue an alert (Gilliland does not teach an alarm; Cragg teaches the use of an alarm in at least paragraph [0398]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Rudolph with the alarm of Cragg in order to “to alarm the patient and/or shut off the air flow generator to prevent the generator from over-heating” in the event that back pressure or pressure spikes are detected).
Claim 20.  The pillow of Claim 11, wherein, when the pillow and the user are disposed on a relatively flat surface, the pillow raises a head of the user relative to a body of the user when the user is in the face down or prone position (Gilliand Fig. 2, pillow #10 is seen to be resting upon mattress or operating table #12; therefore the pillow #10 inherently raises a user’s head higher than the surface of #12 upon which a user’s body lies).


Response to Applicant's remarks and amendments

Applicant argues beginning on page 7 of remarks that the prior art of Gilliland and Cragg do not teach the claimed invention.  Specifically, Applicant argues on page 8 of remarks that “the Gilliland reference, however, does not include the words ‘sleep’ or ‘apnea’” and concludes that Gilliland does not anticipate the claimed invention.  However, Applicant’s claim language directed toward “sleep apnea” is considered to be intended use language that does not describe any structural characteristics of the apparatus.  It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).  Moreover, the apparatus of Gilliland is capable of being used in the claimed manner as a sleep apnea pillow.  Furthermore, the rejection is not based on Gilliland alone, but is based on the combined teachings of Gilliland, Cragg, and Rudolph.  Cragg teaches a system specifically for use with sleep apnea patients.  In view of the combined teachings of Gilliland and Cragg, it would have been obvious to one of ordinary skill that the pillow of Gilliland could also be used with sleep apnea patients.
Applicant further argues on page 9 that Gilliland does not disclose an inhalation pathway or exhalation pathway, and argues that the cited structures of Gilliland are not inhalation or exhalation pathways.  Examiner respectfully disagrees.  Applicant appears to be taking issue with Gilliland’s use of the word “notch” rather than Applicant’s terminology “pathway.”  However, the notches of Gilliland, #24 and #25 are taught to ”permit the endotracheal tube to be routed …from the patient's mouth to an external connection to ventilation equipment.”  Therefore these notches provide the path along which air is inhaled to or exhaled by a user, and read on Applicant’s “pathway”.
Applicant argues on pages 9-11 that Gilliland does not teach inhalation and exhalation valves.  However, the rejection is not based on Gilliland alone, but upon the combined teachings of the cited references.  Cragg teaches the claimed valves, as discussed in the rejection above.  Applicant’s argues that Cragg’s valves #’s 34 are located on the housing of Cragg, and therefore are not located within a pillow, or in a flow pathway, as is claimed.  This point has been fully considered, and Examiner agrees.  However, Cragg also teaches inhalation and exhalation valves at #’s 28 and 32, as noted in the rejection above, which read on Applicant’s claim language.
Moreover, Applicant argues on page 13 that Gilliland does not teach valves disposed in the inhalation and exhalation pathways.  The test for obviousness is what the combined teachings of the prior art references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).  In the instant case, the combined teachings of the references would have suggested to one of ordinary skill in the art that it would be possible to put valves within an air flow tube (pathway) since doing so is disclosed by both Cragg and Rudolph, and the prior art, including the teachings of Gilliland, when considered in aggregate, would have suggested that the pillow of Gilliland could have also include valves as taught by Cragg and Rudolph, at least for the motivation provided by Rudolph, at least in the abstract, that being “so that exhaust air is not mixed with intake air.”  
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673